DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
This Office action is responsive to an amendment filed June 21, 2022. Claims 12-19 are pending. New claims 12-19 have been added. Claims 1-11 have been canceled.
Allowable Subject Matter
Claims 12-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests a method for non-invasively determining the presence of a non-alcoholic steatohepatitis (NASH) in a test animal, the method comprising determining a NASH threshold value from a comparison of redox metabolic rates of livers from animals diagnosed with NASH and healthy animals and determining whether a candidate animal has NASH based on the NASH threshold, wherein determining the metabolic rate includes measuring free radical concentration  in at least a portion of a liver of an animal using magnetic resonance and a probe inserted into the animal’s body. 
Moreover, no prior art of record teaches or fairly suggests a method of screening for a therapeutic drug for non-alcoholic steatohepatitis (NASH) comprising administering a test drug to a test animal, measuring free radical concentration in at least a portion of a liver of an animal using magnetic resonance and a probe inserted into the animal’s body, determining a redox metabolic rate from the measured free radical concentration, and determining the efficacy of the drug in treating NASH based on the redox metabolic rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0311593 to Younossi et al. discloses methods of diagnosing Non-Alcoholic Steatohepatitis (NASH).
WO 2011/036117 to Barr et al. discloses a method for the diagnosis of Non-Alcoholic Steatohepatitis (NASH) based on a metabolic profile. 
JP 2015148555 to Kubota et al. discloses a NASH diagnostic program, NASH diagnostic method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791